Name: Commission Regulation (EC) No 1594/94 of 30 June 1994 establishing the supply balance for the Canary Islands in products of the eggs and poultrymeat sectors for the first quarter of the 1994/95 marketing year and amending Regulation (EEC) No 1729/92
 Type: Regulation
 Subject Matter: animal product;  regions of EU Member States;  agricultural activity
 Date Published: nan

 1 . 7. 94 Official Journal of the European Communities No L 167/29 COMMISSION REGULATION (EC) No 1594/94 of 30 June 1994 establishing the supply balance for the Canary Islands in products of the eggs and poultrymeat sectors for the first quarter of the 1994/95 marketing year and amending Regulation (EEC) No 1729/92 ensure continuity of the specific supply arrangements, the supply balance, the quantities of parent or grandparent stock chicks and hatching eggs should be established, for a period limited to three months, on the basis of the quantities determined for the 1993/94 marketing year ; Whereas the measures provided for in the present Regula ­ tion are in accordance with the opinion of the Manage ­ ment Committee for Eggs and Poultrymeat, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1601 /92 of 15 June 1992, introducing specific measures for the Canary Islands concerning certain agricultural products ('), as last amended by Commission Regulation (EEC) No 1974/93 (2), and in particular Articles 3 (4) and 4 (4) thereof, Whereas Commission Regulation (EEC) No 1729/92 (3), as last amended by Commission Regulation (EC) No 615/94 (4), fixes for the period 1 July 1992 to 30 June 1993 on the one hand, the quantities of meat and eggs of the forecast supply balance which benefit from an exemp ­ tion for the levy on direct import from third countries or from an aid for delivieries originating from the rest of the Community, and on the other hand, the quantities of breeding material originating in the Community which benefit from an aid with a view to developing the poten ­ tial for production in the archipelago of the Canaries ; Whereas, pending supplementary information to be supplied by the competent authorities, and in order to HAS ADOPTED THIS REGULATION : Article 1 Annexes I and III of Regulation (EEC) No 1729/92 are replaced by the Annexes to this Regulation. Article 2 This Regulation shall enter into force on 1 July 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 173, 27. 6. 1992, p. 13. (2) OJ No L 180, 23 . 7. 1993, p. 26. O OJ No L 179, 1 . 7. 1992, p. 107. O OJ No L 77, 19. 3 . 1994, p. 36. No L 167/30 Official Journal of the European Communities 1 . 7. 94 ANNEX ANNEX I Forecast supply balance (or the Canary Islands regarding products from die Eggs and Poultrymeat sectors for the period 1 July 1994 to 30 September 1994 CN code Description of the goods Quantity(tonnes) (') ex 0207 Meat and edible offal, frozen, of the poultry of heading No 0105, except products falling under sub-heading 0207 23 9 250 ex 0408 Birds' eggs, not in shell, and egg yolks, dried ; whether or not containing added sugar or other sweetening matter, suitable for human consumption 100 1602 31 Other prepared or preserved meat or meat offal, of turkeys 25 (') Product weight ANNEX III Supply in the Canary Islands of breeding material originating in the Community for the period from 1 July 1994 to 30 September 1994  chicks and hatching eggs CN code Description Quantity Aid (ECU/100 units) ex 010511 Parent or grandparent stock chicks (l) 131 250 4,20 ex 0407 00 19 Matching eggs for the production of parent or grandparent stock chicks (') 125 000 3,00 (') In accordance with the definition provided for in Article 1 of Council Regulation (EEC) No 2782/75 (OJ No L 282, 1 . 11 . 1975, p. 100)'.